 

exhibit 10.14

 

CAMBREX CORPORATION

2009 LONG-TERM INCENTIVE PLAN

rESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) entered into as of
___________, by and between ____________ (the “Participant”) and Cambrex
Corporation, a Delaware corporation (the “Company”), evidences the grant of
Restricted Stock Units (the “Award”) under the Cambrex Corporation 2009
Long-Term Incentive Plan, as amended and restated from time to time (the
“Plan”). All capitalized terms not defined herein have the definitions set forth
in the Plan.

 

1.

Award.  The Participant has been granted an Award consisting of [●] Restricted
Stock Units (the “RSUs”).  

 

2.

Certain Definitions.  For purposes of this Agreement, the following terms will
have the meanings set forth below:

(a)“Affiliate”:  any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company (within the meaning of the Exchange Act).

(b)“Cause”:  the Participant’s (i) substantial failure to perform his or her
duties and responsibilities to the Company or Subsidiaries or substantial
negligence in the performance of such duties and responsibilities; (ii)
commission of a felony; (iii) commission of theft, fraud, embezzlement, material
breach of trust or any material act of dishonesty involving the Company or any
of its Subsidiaries; (iv) significant violation of the code of conduct of the
Company or its Subsidiaries or of any statutory or common law duty of loyalty to
the Company or its Subsidiaries; or (v) material breach of any of the terms of
the Plan or the Agreement, or of the terms of any other agreement between the
Company or Subsidiaries and the Participant.

(c)“Disability”:  permanent disability as determined by the Committee for
purposes of the Award and similar awards under such rules as it may establish
from time to time, which rules may be, but shall not be required to be, the same
as those used in determining disability under any long term disability insurance
program of the Company.

(d)“Qualifying Termination of Employment”:  a termination of the Participant’s
employment with the Company and its Affiliates by reason of death or Disability
or by reason of an involuntary termination without Cause.

 

3.

Amount Payable; Time of Payment.  Subject to the terms set forth herein and in
the Plan, the Company shall deliver one share of Common Stock to Participant for
each RSU that vests on the earliest practicable date following the date on which
such vesting occurs that does not fall during a closed window under the
Company’s insider trading policy or at a time that the Participant otherwise is
known to the Company to be prevented from trading in shares of Common Stock;



--------------------------------------------------------------------------------

 

 

provided, that in all events delivery of such share shall occur not later than
March 15 of the year following the year in which the applicable RSU vests.

 

4.

Vesting.

(a)Unless earlier terminated or forfeited, fifty percent (50%) of the RSUs shall
vest on each of January 1, 2020 and January 1, 2021 (each a “Vesting Date”),
subject, in each case, to the Participant’s continued employment with the
Company and its Affiliates through the applicable Vesting Date; provided, that
in the event the Company or any Affiliate terminates Participant’s employment in
a Qualifying Termination, the RSUs shall be treated for all purposes of the
Agreement as having vested in full as of immediately prior to such cessation of
employment.

(b)Notwithstanding any other terms or conditions described in this Agreement, to
the extent outstanding immediately prior to a Change in Control, the RSUs shall
be treated for all purposes of the Agreement as having vested in full as of
immediately prior to such Change in Control.

 

5.

Forfeiture.  If, prior to a Vesting Date, the Participant’s employment with the
Company and its Affiliates is terminated other than in a Qualifying Termination
of Employment, all rights of the Participant in respect of the Award shall
terminate immediately in their entirety and the Participant shall not be
entitled to any payment hereunder.

 

6.

Administration.  Any interpretation of the Agreement by the Committee (or its
delegate) and any decision made by it with respect to the Agreement, is final
and binding.

 

7.

Plan Governs.  This Agreement is subject to the terms and provisions of the
Plan, which are incorporated herein by reference.  In the event of any
inconsistency between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern.  

 

8.

No Liability.  By entering into this Agreement, the Participant agrees that no
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or this Agreement.

 

9.

Withholding.  All payments, if any, in respect of the Award shall be subject to
and reduced by such tax and other withholdings as the Committee determines to be
required.

 

10.

Nature of Payments.  The Participant acknowledges and agrees that the Award and
any payment thereunder are not to be taken into account in determining (i) any
pension, retirement, profit-sharing, bonus, life insurance or other benefits
under any pension, retirement, profit-sharing, bonus, life insurance or other
benefit plan of the Company, or (ii) any severance or other amounts payable
under any other agreement between the Company and the Participant, except as

 

2

74111265_5

 

--------------------------------------------------------------------------------

 

 

required by law or as may be provided under the terms of such plans or as
determined by the Board.

 

11.

Representations of the Participant.  The Participant hereby represents to the
Company that the Participant has read and fully understands the provisions of
this Agreement and the Plan and his or her decision to participate in the Plan
is completely voluntary.  Further, the Participant acknowledges that the
Participant is relying solely on his or her own advisors with respect to the tax
consequences of this award.

 

12.

Notices.  All notices or communications under this Agreement shall be in
writing, addressed as follows:

If to the Company:

 

Cambrex Corporation
One Meadowlands Plaza

East Rutherford, NJ 07073

Attention: General Counsel

 

If to the Participant:

 

Address on file with the Company

 

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) to the Company’s office or the Participant or sent by a
nationally recognized overnight delivery service (receipt requested) or (b) sent
certified mail, return receipt requested, or registered mail addressed as above
(or to such other address as such party may designate in writing from time to
time).

 

13.

Assignment; Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the heirs and representatives of the Participant and the
assigns and successors of the Company, but neither this Agreement nor any rights
hereunder shall be assignable or otherwise subject to hypothecation by the
Participant; provided, that the Company may assign this Agreement to any
successor (including a successor to its business).

 

14.

Entire Agreement; Amendment; Termination.  This Agreement represents the entire
agreement of the parties, and supersedes all prior agreements between the
parties, with respect to the subject matter hereof.

 

15.

Governing Law.  This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Delaware other than
the conflict of laws provisions of such laws.

 

16.

Severability.  Whenever possible, each provision in this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, then (a) such provision shall be deemed amended to
accomplish

 

3

74111265_5

 

--------------------------------------------------------------------------------

 

 

the objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.

 

17.

No Right to Continued Employment or Participation; Effect on Other Plans.  This
Agreement shall not confer upon the Participant any right with respect to
continued employment by the Company or its Affiliates or continued participation
under the Plan, nor shall it interfere in any way with the right of the Company
or its Affiliates to terminate the Participant’s employment at any time.  

 

18.

Code Section 409A.  The compensation arrangements set forth in this Agreement
are intended to be exempt from the rules of Section 409A of the Code (“Section
409A”) and shall be construed accordingly.  The Award may be modified at any
time, in the Committee’s discretion, so as to increase the likelihood of
compliance with the rules of Section 409A as determined by the Committee in its
sole discretion.  Notwithstanding the foregoing, in no event shall the Company,
any of its Affiliates, or any director or employee thereof have any liability to
the Participant or to any other person claiming rights under this Agreement
relating to the failure or alleged failure of any payment or benefit under this
Agreement to comply with, or be exempt from, the requirements of Section 409A.  

 

19.

Further Assurances.  The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements that may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.

 

20.

Claw Back.  This agreement shall be subject to any clawback policy established
by the Company and in effect as required by Section 10D of the Exchange Act.

IN WITNESS WHEREOF, the parties have duly executed this Agreement, as of the day
and year first above written.

CAMBREX CORPORATION

 

___________________

 

 

PARTICIPANT

 

___________________

 

 

 

4

74111265_5

 